DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

This Office Action is in response to applicant's communication filed 03/30/2022 in response to PTO Office Action mailed 09/30/2021. The Applicant's remarks and amendments to the claims and/or the specification were considered with the results that follow.

In response to the last Office Action, claims 1-39 have been cancelled, claims 40-56 have been newly added.  As a result, claims 40--56 are pending in this application.

The rejections to claims 1-4, 6-17, and 20 have been withdrawn due to the amendment filed 03/30/2022

The rejections to claims 14-20 under 35 U.S.C. 101 have been withdrawn due to the amendment filed 03/30/ 2022.  

Response to Arguments
Applicant's arguments filed on 03/30/2022 have been fully considered but are deemed to be moot in view of the new ground(s) of rejection. 
Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
eTerminal Disclaimer
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No.  10,657,316. Although the conflicting claims are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent No. 10,657,316.

Instant Application
Patent No. 10,657,316
40. (New) A method comprising: 
     providing a first interface to facilitate user design of a web application for rendering a database absent user-supplied code, wherein designing the web application comprises using a graphical user interface included in the first interface to select the database and using a graphical user interface included in the first interface to specify a validation rule previously stored or newly registered by the user; and 
     providing a second interface to facilitate user access to data, wherein the second interface uses the web application to render a dynamic webpage that displays data from the database.


1. A method comprising: 
     providing a first interface to facilitate user design of a web application for rendering a database absent user-supplied code, wherein designing the web application comprises using a graphical user interface included in the first interface to select the database and specify a style format from a plurality of previously stored style formats or a newly registered style format produced from user-prompted information provided into a set of fields, and using a graphical user interface included in the first interface to specify a validation rule previously stored or newly registered by the user; and 
     providing a second interface to facilitate user access to data, wherein the second interface uses the web application to render a dynamic webpage that displays data from the database.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.
Claims 40-56 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Tunning, Pub. No. 2004/0268231, in view of Kendall et al., Pub. No. US 2002/01388449. 

As to claim 40, Tunning teaches a method comprising: 
providing a first interface to facilitate user design of a web application for rendering a database absent user-supplied code, wherein designing the web application comprises using a graphical user interface included in the first interface to select the database as (Tunning - web designers with or without significant programming skill to automatically build style sheets and alter database resources of the web page template (paragraphs [0025-0027, 0029, 0035, 0043])); and 
providing a second interface to facilitate user access to data, wherein the second interface uses the web application to render a dynamic webpage that displays data from the database (Tunning - paragraphs [0012, 0026-0037, 0043]).
However, Tunning does not explicitly teach “specify a validation rule previously stored or newly registered by the user.”
Kendall et al. teach the limitation “specify a validation rule previously stored or newly registered by the user” as (Kendall et al., there are nine rule package types: case management, decision, section, element, document, complex validation, common, prerequisite and custom. Three of the nine rule package types deal with data and data collection controlled by the Data Collection System: complex validation rule packages, element rule packages, and document rule packages (paragraphs [0096-0100, 0138])).
It would have been obvious to one of ordinary skill in the Data Processing art at the time the invention was made to combine the teachings of Tunning., and Kendall et al. to specify evaluation rules , because it would allow web designer to validate the data on a web page.

As to claim 41, Tunning teaches the method of claim 40, wherein designing the web application comprises using a graphical user interface included in the first interface to select the database and specify a style format (Tunning - paragraphs [0011, 0025-0026, 0033], and claim 9 (indicates a style format)).  

As to claim 42, Tunning teaches the method of claim 40, further comprising editing data in the database using the dynamic webpage (Tunning - dynamically changing content 104 from a resource 204, , paragraphs [0012, 0027, 0037, 0038, 0043, 0065]).  

As to claim 43, Tunning  does not explicitly teach “using a graphical user interface included in the first interface to specify a business rule.”
Kendall et al. teach the limitation “using a graphical user interface included in the first interface to specify a business rule”  as (a Rule Builder is a primary graphical interface to create and maintain rules. A DIS Interface Engine interacts with Rule Processing and Data Control Systems to determine what information should be collected. This determines the "next" window or page during data collection (paragraphs [0007-0008, 0020, 0043, 0054]).
It would have been obvious to one of ordinary skill in the Data Processing art at the time the invention was made to combine the teachings of Tunning, and Kendall et al. to specify business rules , because it would allow web designer to validate the data based on the business rules.

As to claim 44, Tunning and Kendall et al. teach the method of claim 43, further comprising editing data in the database using the dynamic webpage (Tunning – Abstract; paragraphs [0012, 0025-0027, 0037]) and applying the business rule to edit associated records in a related database (Kendall et al. – paragraphs [0053-0054, 0100]).  

As to claim 45, Tunning and Kendall et al. teach the method of claim 40, further comprising editing data in the database using the dynamic webpage (Tunning – Abstract, paragraphs [0012, 0025-0027, 0037])  and applying the validation rule to generate warning or error messages (Kendall et al. – (paragraphs [0100, 0138])).

As per claims 46-56, they have similar limitations as claims 40-45; therefore, they are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung K. Chau whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday-Thursday, 7:30 am - 4:30 pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Herndon can be reached on 571-272-4136.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG K CHAU/Primary Examiner, Art Unit 2153